Case:16-15673-KHT Doc#:55 Filed:09/10/19                  Entered:09/10/19 12:59:29 Page1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO

In re:
                                                                  Case No. 16-15673-KHT
Jeremy S Woodard,
                                                                        (Chapter 13)
        Debtor.
Guild Mortgage Company, its assignees and/or              Honorable Judge Kimberley H. Tyson
successors,

v.

Jeremy S Woodard, Debtor; and Douglas B. Kiel,
Chapter 13 Trustee.

              ORDER: MOTION TO ENFORCE TERMS OF STIPULATION AND
                  FOR EX-PARTE RELIEF FROM AUTOMATIC STAY

         Guild Mortgage Company, (herein after "Movant"), has filed herein a Motion to Enforce
 Terms of Stipulation and for Ex Parte Relief from Automatic Stay to:

        1. [X] foreclose on and/or take possession and control of property described as
 follows: __14400 Albrook Drive #58, Denver, CO 80239_______________.

        2. [ ] proceed with the liquidation of claims involving the debtor or the debtor’s estate
 pursuant to certain proceedings presently pending in: _________________.

         3. [ ] other: ______________________________________________________ _.

        The court, being duly advised, and any objections having been resolved, withdrawn, or
 overruled, hereby orders that the relief sought by the motion should be granted, and Movant is
 hereby granted relief from stay in order to proceed to take possession of, by way of the
 appointment of a receiver and otherwise, and to foreclose on the collateral above described, or if
 applicable, to proceed with the above described litigation (but not to seek to enforce any
 judgment Movant may obtain against the debtor personally or the debtor’s post-petition
 property). If applicable, the chapter 13 trustee will make no more distributions on Movant’s
 secured claim.

        The 14 day stay pursuant to FRBP 4001(a)(3) is WAIVED as to Movant. Movant is
 excused from further compliance with FRBP 3002.1 with respect to this case. The Chapter 13
 Trustee shall make no further distributions towards Movant’s secured claim.

     Dated: September 10, 2019                       BY THE COURT:



                                                     United States Bankruptcy Judge
